 


109 HR 58 IH: To require the Secretary of Homeland Security to establish at least one Border Patrol unit for the Virgin Islands of the United States.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 58 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To require the Secretary of Homeland Security to establish at least one Border Patrol unit for the Virgin Islands of the United States. 
 
 
1.Border Patrol unit for Virgin IslandsNot later than September 30, 2006, the Secretary of Homeland Security shall establish at least one Border Patrol unit for the Virgin Islands of the United States. 
 
